Citation Nr: 0928019	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-33 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to recognition as a former prisoner of war 
(POW) for VA purposes.

2.  Entitlement to service connection for beriberi with 
swelling of the lower extremities.

3.  Entitlement to service connection for heart disease, 
including as a result of his beriberi.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for an old malunited 
fracture of the right clavicle.

6.  Entitlement to service connection for an eye disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had Recognized Guerrilla Service from December 
1944 to October 1945 and Regular Philippine Army Service from 
October 1945 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated March 2004, January 
2005, and September 2005 and an administrative decision dated 
December 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines that denied the Veteran's claims for service 
connection and denied recognition as a former POW.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any showing of status as a POW occurred prior to the 
beginning date of the Veteran's recognized service.

2.  Beriberi with swelling of the lower extremities did not 
manifest during the Veteran's active duty service, was not 
aggravated by active service, and is not otherwise shown to 
be related to the Veteran's active service.

3.  Heart disease did not manifest during the Veteran's 
active duty service and is otherwise not shown to be related 
to the Veteran's active duty service.

4.  Arthritis did not manifest during the Veteran's active 
duty service and is otherwise not shown to be related to the 
Veteran's active duty service.

5.  An old malunited fracture of the right clavicle did not 
manifest during the Veteran's active duty service and is 
otherwise not shown to be related to the Veteran's active 
duty service.

6.  The Veteran does not have a currently diagnosed eye 
disability.


CONCLUSIONS OF LAW

1.  The Veteran was not interned during a period of 
recognized military service.  38 U.S.C.A. § 101(32); 38 
C.F.R. § 3.1(y) (2008).

2.  Beriberi was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Heart disease was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  Arthritis was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

5.  A fracture of the right clavicle was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

6.  An eye disability was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to VA benefits due 
to his service during World War II.  Specifically, he seeks 
POW status, and service connection for heart disease, 
arthritis, an old malunited fracture of the right clavicle, 
an eye disability, and beriberi.

"Veteran" is defined as a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A "veteran of any 
war" is defined as any veteran who served in the active 
military, naval or air service during a period of war.  38 
C.F.R. § 3.1(e).  Service as a Philippine Scout is included 
for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances, except for those 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  

Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 3.9 
(a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims has held that the Secretary has lawfully 
promulgated regulations making service department findings 
"binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Id. 

The Veteran filed a claim seeking POW status for compensation 
purposes in March 2000.  An administrative letter dated May 
2000 denied entitlement to POW status as the United States 
Department of the Army certified that the Veteran's only 
recognized military service was for the period of December 
1944 to May 1946.  The decision indicated that any showing of 
status as a POW occurred prior to the beginning date of the 
Veteran's recognized service and that this finding is binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  The letter further indicated that the 
Veteran should contact the U.S. Army to seek correction if he 
disagreed with the certified dates of military service.  The 
Veteran was not advised of his right to appeal. 

Ordinarily, if a claimant fails to appeal from an RO decision 
concerning a claim, the decision becomes final.  See Cook v. 
Principi. 318 F.3d 1334, 1336 (fed.Cir.2002) (en banc).  
However, if a claimant has not been properly notified of an 
RO decision and appellate rights, the decision is rendered 
nonfinal.  AG v. Peake, 536 F.3d 1306, 1310 (Fed.Cir. 2008) 
(holding that the challenged 1985 RO decision never became 
final because VA failed to notify the appellant of his right 
to appeal that decision); Young v. Shinseki, 22 Vet. App. 
461, 468 (2009) (noting that "the Court's and the U.S. Court 
of Appeals for the Federal Circuit's jurisprudence make clear 
that VA's failure to follow its own procedures may result in 
a lack of finality of the underlying RO or Board decision at 
issue").  A claim remains pending if the Secretary fails to 
provide the claimant with information or material critical to 
the appeal.  See AG at 1308-09 (concluding that as a result 
of VA's failure to notify the appellant of his right to 
appeal, "the 1983 proceedings are ongoing because they have 
not been concluded").

Therefore, because the RO did not advise the Veteran of his 
appellate rights, the May 2000 decision did not become final 
and remains pending.  Thus, the Board is treating the 
Veteran's September 2004 claim for POW status as a 
continuance of the pending March 2000 claim and not as a 
claim to reopen.  

In September 2004, the Veteran submitted copies of his 
personnel records, including the Affidavit for Philippine 
Army Personnel; an affidavit from F.Y.D., and his POW 
questionnaire in support of his claim for POW status.  

To establish status as a former POW, the Veteran is required 
to have been interned as a POW in the line of duty.  38 
U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  Thus, the evidence 
must show that he was interned during a period of recognized 
military service.

Basic eligibility for VA benefits may be established only 
upon verification of valid military service by the service by 
the National Personnel Records Center (NPRC).  Therefore, the 
most significant evidence as to the issue of the Veteran's 
military status at the time of his internment is the Service 
Department's certification.

The Veteran claims that he was a POW in 1942 while serving 
with USAFFE.  However, the Service Department certified that 
the Veteran's only recognized military service was for the 
period of December 1944 to May 1946.  Specifically, he served 
with the Recognized Guerrilla Service from December 1944 to 
October 1945 and with the Regular Philippine Army from 
October 1945 to May 1946.  The certifying form, ARCEN Form 
632, specifically indicates that the Veteran was not in POW 
status during his periods of active service, providing 
evidence against this claim.

As the certification of service fails to show recognized 
service prior to December 1944 and indicates that the Veteran 
was not in POW status during his recognized periods of 
service, the Board cannot find that the Veteran is a POW for 
VA purposes.  This finding is binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Spencer v. West, 13 Vet. App. 376 (2000).  The evidence the 
Veteran has submitted cannot overcome the determination of 
the service department regarding his dates of service. 

Service Connection

As noted above, the Service Department certified the 
Veteran's service with the Recognized Guerrilla Service from 
December 1944 to October 1945 and with the Regular Philippine 
Army from October 1945 to May 1946.  Therefore, the Veteran 
is entitled to file for compensation benefits with VA.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including arthritis and 
cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R.  §§ 3.307, 3.309 (2008).

Since the Veteran does not have recognized POW status, the 
presumptions for POW service connection claims do not apply.

A.  Beriberi

The Veteran claims that he suffers health conditions as a 
result of his beriberi and swelling of the lower extremities, 
experienced in 1942 when he was held captive.  As noted 
above, the Veteran's alleged service prior to December 1944 
is not recognized by the Service Department.

The Veteran's service treatment records (STRs) include only 
the separation examination, dated April 1946, which does not 
show any indication of any disability at the time of 
discharge, weighing against the claim for service connection 
for beriberi and against a claim for aggravation of the 
disorder.

The Affidavit for Philippine Army Personnel shows that the 
Veteran documented suffering beriberi between January 1942 
and March 1943.  Again, this time period has not been 
certified by the Service Department as recognized military 
service.  In addition, there is no evidence showing treatment 
or diagnosis of beriberi prior to his recognized military 
service, and the STRs fail to show that he was diagnosed with 
beriberi at any time during his recognized service, weighing 
against his claim.

The first evidence of treatment for beriberi is dated March 
2004, and consists of a letter from M.R.M., Jr., MD ("Dr. 
M."), indicating that he has treated the Veteran since April 
2002 for beriberi and residuals.  However, the medical 
provider does not indicate the etiology of the beriberi or 
indicate a nexus between beriberi and the Veteran's 
recognized active service.

In sum, the Veteran's STRs fail to show treatment or 
diagnosis of beriberi and the first evidence of treatment for 
the disease is dated April 2002, approximately 56 years after 
the Veteran separated from service, and fails to show a nexus 
between the disease and service, thus weighing against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).

The post-service treatment record, indicating a problem more 
than one-half century after service, also provides limited 
evidence against this claim. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for beriberi.  As such, there is no 
reasonable doubt to resolve in the Veteran's favor, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B.  Heart Disease 

The Veteran seeks service connection for heart disease, 
including as a residual of his beriberi.  The evidence does 
not show any nexus between the Veteran's beriberi and heart 
condition.  

Regardless, as noted above, beriberi is not service 
connected; therefore, the Board will consider the claim on a 
direct basis.

The Veteran's service treatment records (STRs) include only 
the separation examination, dated April 1946, which does not 
show any indication of any disability at the time of 
discharge, weighing against the claim for service connection 
for a heart disorder.

A heart disorder was not noted on the Veteran's Affidavit for 
Philippine Army Personnel.

The Veteran submitted private medical records dated February 
2005 and a letter from Dr. M, dated March 2004, as noted 
above, which identify and diagnose heart related disorders.  
However, the evidence fails to show that any heart disorder 
had its inception during the Veteran's recognized active 
service or show any relationship between the disorder and any 
in-service disease or injury.  There is no evidence showing 
that the heart disorder manifested to a compensable degree 
within one year of separation from service.

In addition, the lengthy gap between service and the first 
documented evidence of a heart disorder provides highly 
probative evidence against his claim.  See Maxson, 230 F.3d 
at 1333.

The Board has considered all of the evidence; however, as the 
Veteran was not diagnosed with a heart condition in service 
and was not treated for a heart condition until 2002, per Dr. 
M's letter, and because the medical evidence fails to 
indicate that the current heart disorder is in any way 
related to the Veteran's period of recognized active service, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a heart 
disorder.  As such, there is no reasonable doubt to resolve 
in the Veteran's favor, and his claim must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364, 1365; Gilbert, 1 
Vet. App. at 56.

C. Arthritis

The Veteran seeks service connection for arthritis.  As noted 
above, the Veteran's service treatment records (STRs) include 
only the separation examination, dated April 1946, which does 
not show any indication of any disability at the time of 
discharge, weighing against the claim for service connection 
for arthritis.

Arthritis was not noted on the Veteran's Affidavit for 
Philippine Army Personnel.

The first evidence of treatment for arthritis is dated March 
2004, and consists of a letter from M.R.M., Jr., MD, 
indicating that he has treated the Veteran since April 2002 
for post-traumatic osteoarthritis.  However, the evidence 
fails to show that the arthritis had its inception during the 
Veteran's recognized active service or show any relationship 
between the disorder and any in-service disease or injury.  
There is no evidence showing that arthritis manifested to a 
compensable degree within one year of separation from service

In sum, the Veteran's STRs fail to show treatment or 
diagnosis for arthritis.   The first evidence of treatment 
was in April 2002, approximately 56 years after the Veteran 
separated from service, and fails to show a nexus between 
arthritis and service, thus weighing against a finding of 
service connection.  See Maxson, 230 F.3d at 1333.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for arthritis.  As such, there is no 
reasonable doubt to resolve in the Veteran's favor, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 
F.3d at 1364, 1365; Gilbert, 1 Vet. App. at 56.

D.  Fracture of the Right Clavicle

The Veteran seeks service connection for an old fracture of 
the right clavicle.  The Veteran's service treatment records 
(STRs) include only the separation examination, dated April 
1946, which does not show any indication of any disability at 
the time of discharge, weighing against the claim for service 
connection for a fracture of the right clavicle.

A fracture of the right clavicle was not noted on the 
Veteran's Affidavit for Philippine Army Personnel.

The Veteran submitted private medical records dated February 
2005, approximately 59 years after the Veteran's recognized 
military service had ended, that identify an old fracture 
involving the mid clavicle on the right.  However, the 
evidence fails to show that the fracture was incurred during 
or related to the Veteran's period of recognized active 
service.

In addition, once again, the lengthy gap between service and 
the first documented evidence of a clavicle fracture provides 
highly probative evidence against his claim.  See Maxson, 230 
F.3d at 1333.

The Board has considered all of the evidence; however, as the 
Veteran was not diagnosed with a right clavicle fracture in 
service and was not treated for the injury until 2005, and 
because the medical evidence fails to indicate that the old 
fracture is in any way related to the Veteran's period of 
recognized active service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a fracture of the right clavicle.  As 
such, there is no reasonable doubt to resolve in the 
Veteran's favor, and his claim must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364, 1365; Gilbert, 1 
Vet. App. at 56.

E.  Eye Disability

The Veteran seeks service connection for an eye disability.  
The STRs do not indicate treatment or diagnosis of an eye 
disability during Veteran's period of recognized active 
service.  Medical records submitted subsequent to service 
fail to indicate a diagnosis of a current eye disorder.  
Therefore, without a current diagnosis or disability, service 
connection cannot be granted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.  Therefore, the benefit of the 
doubt doctrine is not applicable and the claim for service 
connection for an eye disability must be denied.  See 38 
U.S.C.A.  § 5107(b); Ortiz, 274 F.3d at 1364, 1365; Gilbert, 
1 Vet. App. at 56.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In reference to the Veteran's claim that he be recognized as 
a former POW for benefits purposes, the Board notes that the 
Court has held that the VCAA has no effect on an appeal 
where, as in this claim, the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  As 
explained above, the Veteran fails to meet the definition of 
a former POW for the purpose of legal entitlement to 
presumptive VA benefits for former POWs, and as such, further 
development of the factual evidence by VA would not 
substantiate the Veteran's claim.  See 38 C.F.R. § 3.159(d).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the duty to notify was not satisfied prior to all of 
the initial unfavorable decisions on the claims by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied prior to 
the initial RO decision for the service connection claims for 
heart disease, arthritis, eye disabilities, and the fractured 
right clavicle, by way of letters dated March and July 2005 
that fully address all notice elements.  

The VCAA duty was satisfied in part prior to the initial RO 
decision for service connection for beriberi by way of a 
letter sent to the Veteran in March 2003, and in part by a 
letter sent subsequent to the initial RO decision, dated July 
2005.  Both letters appear to fully address all notice 
elements.  The letters informed the Veteran of what evidence 
was required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  Although the 
notice letters were not sent before all initial RO decisions 
in this matter, the Board finds that this error was not 
prejudicial because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond, but the RO also 
readjudicated the case by way of a rating decision dated 
September 2005 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence showing treatment or 
diagnosis of the Veteran's heart disease, arthritis, fracture 
of the right clavicle, or beriberi during a period of 
recognized active service nor is their evidence linking any 
of his disabilities to his recognized active service.  The 
Veteran does not have a current diagnosis of an eye 
disability.  Therefore, VA examinations are not warranted for 
any of the claimed disabilities.  In this case, all service 
and post-service medical records provide evidence against 
these claims, indicating problems that began decades after 
service.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records, copies of service personnel records, and 
personal statements.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


